Name: Commission Regulation (EC) NoÃ 114/2009 of 6Ã February 2009 laying down transitional measures for the application of Council Regulation (EC) NoÃ 479/2008 as regards the references to wines with a protected designation of origin and a protected geographical indication
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  beverages and sugar;  international trade;  marketing
 Date Published: nan

 7.2.2009 EN Official Journal of the European Union L 38/26 COMMISSION REGULATION (EC) No 114/2009 of 6 February 2009 laying down transitional measures for the application of Council Regulation (EC) No 479/2008 as regards the references to wines with a protected designation of origin and a protected geographical indication THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Article 126(a) thereof, Whereas: (1) Article 34 of Regulation (EC) No 479/2008 defines, with the applicability from 1 August 2009, the classes of wines with protected designation of origin and of the wines with protected geographical indication. (2) According to Article 10(2) of Regulation (EC) No 479/2008, information or promotion measures supported under that Article shall relate to wines with a protected designation of origin or geographical indication or wines with an indication of the wine grape variety. (3) Article 65(1)(c)(vi) and (xiii) of Regulation (EC) No 479/2008 provides for the recognition of inter-branch organisations providing information on particular characteristics of wine with a protected designation of origin or geographical indication and exploiting, protecting and promoting quality labels and protected designations of origin and geographical indications. (4) In accordance with Article 92(5)(b)(i) of Regulation (EC) No 479/2008 Member States may decide that replanting rights may be transferred, in whole or in part, to another holding in the same Member State in case that areas on that other holding are intended for the productions of wines with a protected designation of origin or a protected geographical indication. (5) Points 1 and 3 of Annex IV to Regulation (EC) No 479/2008 provide for the definition of wine and liqueur wine, respectively. Those definitions contain specific provisions referring to wines with protected designation of origin and wines with geographical indication. (6) Point 7 of Annex IV to Regulation (EC) No 479/2008 provides for the definition of aerated sparkling wine. That definition refers to wines without protected designation of origin or a geographical indication. (7) In accordance with Article 129(2)(e) of Regulation (EC) No 479/2008, definitions of wines with a protected designation of origin or geographical indication do not apply before 1 August 2009. Under the previous scheme established by Council Regulation (EC) No 1493/1999 (2) the corresponding categories were the quality wines psr and the wines with geographical indication. (8) In order to enable Member States to apply Articles 10(2), 65(1)(c)(vi) and (xiii), 92(5)(b)(i) and Annex IV points 1, 3 and 7 of Regulation (EC) No 479/2008 as from 1 August 2008, it is appropriate to take transitional measures as regards the definition of the wines with protected designation of origin and of the wines with protected geographical indication. Since these Articles have been applicable as from 1 August 2008, this Regulation should apply from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the application of Articles 10(2), 65(1)(c)(vi) and (xiii), 92(5)(b)(i) and Annex IV points 1, 3 and 7 of Regulation (EC) No 479/2008 as from 1 August 2008 until 31 July 2009, references made to wines with protected designation of origin and to wines with protected geographical indication shall read as references to quality wines psr and to wines with geographical indication, respectively. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. (2) OJ L 179, 14.7.1999, p. 1.